COOK, Judge
(concurring in part and dissenting in part):
I agree with the principal opinion that the laboratory report was admissible as a business record and that the chain of custody was adequately established. Any question as to its authenticity was waived by a failure to object at the trial level. United States v. Miller, 23 U.S.C.M.A. 247, 49 C.M.R. 380 (1974); United States v. Evans, 21 U.S.C.M.A. 579, 45 C.M.R. 353 (1972). I must express my disagreement with the statement in the principal opinion that the analyst must be called upon the mere request of an accused. A requirement that the Government must produce a defense requested witness without a showing of his necessity for the defense is contrary to existing law. United States v. Wagner, 5 M.J. 461 (C.M.A.1978); United States v. Tangpuz, 5 M.J. 426 (C.M.A.1978); para. 115, Manual for Courts-Martial, United States, 1969 (Revised edition). In my opinion, Miller and Evans did not establish a different rule for an analyst. The business entry exception was tailored to allow reliable and accurate records to be introduced at trial without the necessity of calling the maker. Obviously, if necessity is shown the analyst must be called. See United States v. Gladwin, 14 U.S.C.M.A. 428, 434, 34 C.M.R. 208, 214 (1964). However, to require the production of the analyst at the whim of the defense would defeat the purpose for the business entry exception.
I agree that specification 1 was properly tried by a court-martial, but I would also hold that there was sufficient service connection to warrant the exercise of military jurisdiction over specification 4. Appellant was convicted of four specifications alleging the sale of contraband to the same undercover agent. The transaction alleged in specifications 2 and 3 occurred on base and, as set out in the majority opinion, although the sale alleged in specification 1 occurred off base, such sale was negotiated on base. Thus, appellant’s reputation as a dealer in contraband was established on base and the fourth sale involved the same undercover agent. Therefore, I perceive a direct connection between the off-base and on-base transactions. See my separate opinion in United States v. Chastain, 4 M.J. 91 (C.M.A.1977). I would affirm the decision of the Court of Military Review. However, to effect a disposition of this case, I concur with the Chief Judge in setting aside the sentence and directing reassessment by the Court of Military Review on the basis of the findings of guilty affirmed by him.